Citation Nr: 1434285	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-20 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, nervous condition, panic attacks and anxiety.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for short-term memory loss, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for degenerative disc disease (DDD), lumbar spine.

5.  Entitlement to service connection for varicose veins, bilateral legs.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from January 1970 to January 1973, and from October 1974 to November 1991.  He had service in the Southwest Asia theater of operations from February 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  September 2007 and October 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's current claim is for PTSD and depression; however, in his notice of disagreement received in February 2009, the Veteran reported nervous condition, anxiety and panic attacks.  VA and private treatment records show anxiety and panic attacks.  In light of the foregoing, the Veteran's claim has been recharacterized as shown on the title page.

Per the Veteran's request, the RO scheduled a hearing before the Board at the RO in April 2014.  However, the Veteran failed to appear.  Since a request for postponement had not been received from either the Veteran or his representative, and there was no motion for a new hearing following the failure to appear, the case will be processed as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702 (d).  

The issue of entitlement to service connection for diabetes been raised by the record (specifically by statement received in September 2011), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before the Board can proceed with appellate review.

The Veteran was scheduled for multiple VA examinations in February 2014, but failed to appear.  A February 2014 report of general information shows that the RO attempted to contact the Veteran to determine why he missed the examinations.  RO personnel learned that the Veteran was at an unidentified mental health facility.  It is likely that the Veteran missed the examinations because he was hospitalized, but it is unclear where and when he was hospitalized or if he has since been released.  Another attempt should be made to locate the Veteran and reschedule the examinations.  

Further, the RO should attempt to obtain any treatment records from the aforementioned mental health facility as these are pertinent to the claims of service connection for an acquired psychiatric disorder and short-term memory loss.  Attempts should also be made to obtain any other outstanding treatment records.  In a statement received in March 2008, the Veteran noted that according to Dr. K. P. G., "I now have degenerative disk disease in my back due to strenuous marching, exercises I did while serving in the US Army."  The Veteran attached a December 2007 x-ray report that was ordered by Dr. K. P. G.  The most current treatment record from Dr. K. P. G. is from January 2007.  The most recent VA treatment record is from January 2007.  

Regarding his PTSD claim, additional development is necessary regarding his stressors.  On a claim received in August 2006, the Veteran reported that his main stressor involved serving on a Casualty Recovery Team in Kuwait.  No additional information was provided.  On his substantive appeal received in September 2009, the Veteran reported a death that occurred while he was stationed in Augsburg, Germany.  The Veteran could not recall the name of the decedent and no stressor development letter/questionnaire was subsequently sent to the Veteran.  Nevertheless, action should be taken to obtain more details regarding his stressors and to verify his reports of such.

Reschedule the Veteran's February 2014 VA examinations for an acquired psychiatric disorder, COPD, memory loss and varicose veins.  In a claim received in August 2006, the Veteran reported COPD and short term memory loss due to unknown chemical exposure during Desert Storm.  In his notice of disagreement received in October 2007, the Veteran claimed emphysema/COPD due to marching "behind a jeep emitting some type of chemical smoke for 15 minute intervals"; and asserted that short-term memory loss is due to an undiagnosed illness.  In a statement received in September 2009, the Veteran reported having mental problems since 1980.  A December 2010 report of general information shows the Veterans beliefs that his COPD is due to tear gas exposure, and that his varicose veins are due to marching and running in service.  

Regarding the remaining disability, the July 2008 VA examination of the spine is inadequate.  The examiner noted that the Veteran "was treated for mild low back pain on 8/31/1989 and 12/5/1989.  There are no other entries on his service medical record...."  (Emphasis added).  However, a review of service treatment records shows treatment on two other occasions.  Moreover, upon retirement from service, the Veteran noted on an August 1991 report of medical history a past/current history of "[r]ecurrent back pain."  Further, the Veteran reported several other incidents in service when he injured his back.  Thus, the examiner's opinion was based on an incomplete service medical history and was limited to whether the back disability was due to strenuous marching in service.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to locate the Veteran, to include contacting his representative.

2.  If the Veteran is located, take the actions directed below.

3.  Obtain the names and addresses of all medical care providers who treated him for acquired psychiatric disorder, COPD, memory loss, lumbar spine and varicose veins of the legs since January 2007.  The Board is particularly interested in treatment records from the mental health facility discussed above, and updated treatment records from Dr. K. P. G.  After securing the necessary release, obtain these records and updated VA treatment records since January 2007.  

4.  Send an appropriate PTSD stressor development letter to the Veteran.  Based on his response, afford him all assistance in an effort to verify his claimed stressors (identified in his claim and substantive appeal).  Thereafter, make a specific determination whether any stressor has been verified.

5.  Thereafter, reschedule the VA psychiatric examination to determine the current nature and likely etiology of the Veteran's acquired psychiatric disorder and memory loss.  The claims folder and all pertinent records should be made available to the examiner for review.  For the short-term memory loss, to include as due to an undiagnosed illness, the examination must be conducted following the protocol in VA's Disability Worksheet for Gulf War Guidelines.    

Based on the examination and review of the record, the examiner should answer the following and render an opinion as to the following:

		Acquired Psychiatric Disorder 

a.  Prior to the examination, specify for the examiner the stressor or stressors that are determined to be established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to one or more stressors in service.

b.  The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD.  The examination report should include a detailed account of all pathology present.  Any further indicated special studies, including psychological studies, should be accomplished.

c.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner. 

d.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 % or higher degree of probability) that any currently demonstrated psychiatric disorder, other than PTSD (to include depression, nervous condition, panic attacks and anxiety), is related to the Veteran's military service. 

Memory Loss

a.  Is it at least as likely as not  (a 50 % or higher degree of probability), that short-term memory loss is the result of an undiagnosed illness resulting from service in Southwest Asia in the Gulf War theatre?   

If it can be attributed to a diagnosed illness, the underlying illness should be identified. 

b.  Regardless of whether short-term memory loss can or cannot be attributed to a diagnosed illness, is it at least as likely as not (a 50 % or higher degree of probability) that the short-term memory loss had its onset in service, to include in-service chemical exposure?

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Schedule the Veteran for appropriate VA examinations to determine the current nature and likely etiology of the COPD, lumbar spine condition, and varicose veins.  The claims folder and all pertinent records should be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should answer the following and render an opinion as to the following:

a.  Is it at least as likely as not (a 50% or higher degree of probability) that any diagnosed COPD or respiratory disorder is causally related to service, to include claimed exposure to tear gas, exhaust from a jeep and/or chemical exposure while serving in the Persian Gulf? 

b.  Is it at least as likely as not (a 50% or higher degree of probability) that any diagnosed lumbar spine disability is causally related to service, to include the multiple in-service treatment and incidents? 

c.  Is it at least as likely as not (a 50% or higher degree of probability) that any diagnosed varicose veins of the legs are causally related to service, to include marching and running in service?   

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

7.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



